Fein, J. (dissenting).
I would affirm.
The construction placed on the U-4 application would render the arbitration clause contained therein meaningless and without purpose. The term “my firm” necessarily had to mean M.I.F. Securities Company (M.I.F.), the Amex member, not R. C. Stamm & Co. (Stamm), which was not a member. There could be no dispute between the individuals, as such, and M.I.F. Whatever their dispute with M.I.F., it encompassed disputes between M.I.F. and the collective entity Stamm, albeit Stamm was a partnership.